Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered July 31, 2006 in a personal injury action. The order reduced the jury’s award of damages to plaintiff for future pain and suffering and otherwise denied the motion of defendants to set aside the verdict.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & *1134Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present — Scudder, RJ., Hurlbutt, Martoche, Smith and Lunn, JJ.